Nicholson, C. J.,
delivered the opinion of the court:
W. D. Davenport was indicted in four oases for keeping bawdy houses. He was acquitted in three and found *592guilty in one, and fined $10.00, and at tbe same time a judgment of abatement was entered, but tbe number of tbe bouse to be abated is left blank in tbe judgment. There is no description of tbe locality of tbe bouse in the indictment by number or otherwise. Defendant assumed full costs in each case.
Tbe judgment of abatement will be reversed and set aside, and tbe judgment as to tbe fine and costs will be affirmed.